DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 15/084,670, originally filed 03/30/2016, claims no foreign priority.

Response to Amendment
This office action is in response to Amendments submitted on 10/12/2020 wherein claims 1-24 are pending and ready for examination.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  

Regarding Independent claim 1: Applicant uses the phrase “cause the at least ne processor” (line 5).  Examiner believes this is a typographical error and should read “cause the at least one processor,” however, it could be a different concept intended by the applicant.

Regarding claims 2-8: claims 2-8 are objected to due to their dependence on Independent claim 1.
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
Claims 10-16 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “machine readable medium” of claims 10-16 encompasses signals per se. The specification states “The term “machine readable medium” may include any medium that is capable of storing, encoding, or carrying instructions for execution by the machine” (¶ 0065, L 1-3) which clearly includes propagating electromagnetic waves.  As understood in light of the specification, the broadest reasonable interpretation of claims 10-16 encompasses signals which are not within one of the four statutory categories of invention (see MPEP § 2106.03). It is suggested that claims 10-16 be amended to recite a “non-transitory” machine readable medium to overcome this rejection. 
	Therefore, claims 10-16 are ineligible under 35 USC § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-11, 13-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Blackadar et al., hereinafter Blackadar, U.S. Pub. No. 2013/0217979 A1 in view of Pacione et al., hereinafter Pacione, U.S. Pub. No. 2005/0113650 A1.

Regarding Independent claim 1 Blackadar teaches:
	A system for tracking caloric expenditure using sensor driven fingerprints (Blackadar, fig 3A, 3B, ¶ 0042-¶ 0043:  The specification states “The term fingerprint as used herein may refer to a unique pattern derived from one or more sensor inputs” (¶ 0013) as different sensors would be associated with different activities, the term “fingerprint” will be understood to mean an identification of the activity.  Blackadar teaches “a small, low-power, electronic intelligent activity monitor that may be attached to a user, and that may, for example, be configured to detect and identify a specific activity type from among a plurality of different activity types” ¶  0042) including “fitness monitoring and evaluation, health and medical applications” (¶ 0043) which includes “calories burned” (¶ 0062) disclosing “A system for tracking caloric expenditure using sensor driven fingerprints”), the system comprising: 
	at least one processor, (Blackadar, ¶ 0011), and
	memory including instructions that, when executed by the at least one processor, cause the at least ne processor to perform operations to (Blackadar, fig 1C,  ¶ 0011, ¶ 0052:  Fig 1C depicts a microprocessor or microcontroller 110 and a memory 120):
	Blackadar does not teach:
	determine a gap in data collected from a wearable device of a user;
	Pacione teaches:
	determine a gap in data collected from a wearable device of a user (Pacione, fig 9, 
¶ 0132:  Pacione teaches “if the user selects the unable to upload armband data option 1095a or the forgot to wear armband option 1095b, the user may elect the estimate energy expenditure option 1100” and “the system may observe patterns of activity based upon time of day, day of the week and the like and suggest an activity with high probability for the particular missing time period”(¶ 0132) where “armband” discloses “a wearable device of a user” and “the particular missing time period” discloses “a gap in data”);
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified computing a fitness metric as disclosed by Blackadar by including the existence of missing data as taught by Pacione to determine a more complete record of energy expenditure of an individual in order to provide a system with improved “performance in making accurate statements about the wearer” (Pacione, ¶ 0135).
	Blackadar teaches:
	obtain a set of outputs from a plurality of sensors external to the wearable device (Blackadar, ¶ 0233:  Blackadar teaches “A versatile sensor (that may comprise an intelligent activity monitor) may communicate with and receive exercise-related data from each piece of intelligent equipment used by a subject wearing the versatile sensor” (¶ 0233) disclosing obtaining data “from a plurality of sensors external to the wearable device” as “When receiving data from additional sensors, an intelligent activity monitor may be functioning as a versatile sensor” (¶ 0059) where the “intelligent activity monitor” is depicted in fig 1 as a wearable device (fig 1, element 100)).	 
	generate a fingerprint using the set of outputs, the fingerprint corresponding to an activity observed by the plurality of sensors, wherein the generated fingerprint is a computer interpretable identifier (Blackadar, fig 3A,  ¶ 0088-¶ 0089:  Blackadar teaches “the data stream 133 of acceleration values may be provided to both a feature generator 310 and a preprocessor 305” the preprocessor preprocesses the data and produces a stream of data that is provided to the feature generator (¶ 0088) where “the feature generator 310 may process the received data stream 133 of acceleration values, supplemental data, and the stream of acceleration derivative values 307 to produce one or more characteristic features 312 that may be provided to an inference engine 320”(¶ 0089) and “The characteristic features may, for example, be used by the inference engine 320 to identify a type of activity sensed by the accelerometer 130 from among a plurality of types of activities” (¶ 0089).  The “characteristic features” are used to identify an activity thereby disclosing a “fingerprint.”  The “fingerprint” is used by the “inference engine 320 to identify a type of activity” disclosing “the generated fingerprint is a computer interpretable identifier”);  	
	compare the generated fingerprint to a set of fingerprints stored in a database, each fingerprint of the set of fingerprints corresponding to a respective caloric expenditure, wherein the comparison includes interpreting, via the at least one processor, the generated fingerprint and the set of fingerprints (Blackadar, ¶ 0015:  Blackadar teaches the “processor may be configured to process data received from the accelerometer so as to identify, from among a plurality of different activities, an activity performed by the subject” (¶ 0015) where “identify, from among a plurality of different activities” discloses “compare the generated fingerprint to a set of finger prints stored in a database” and “identify, from among a plurality of different activities, an activity performed by the subject” discloses “interpreting, . . . the generated fingerprint and the set of fingerprints.”  Blackadar also teaches “The processor may be further configured to compute at least one metric representative of the identified activity” for example “calories burned during the activity”(¶ 0015) disclosing “each fingerprint of the set of fingerprints corresponding to a respective caloric expenditure” as “calories burned during the activity” would not be able to be calculated unless “each fingerprint of the set of fingerprints corresponding to a respective caloric expenditure”):
	calculate a caloric expenditure for the activity based on the comparison (Blackadar, 
¶ 0015:  Blackadar teaches the “processor may be configured to process data received from the accelerometer so as to identify, from among a plurality of different activities, an activity performed by the subject”(¶ 0015) and “The processor may be further configured to compute at least one metric representative of the identified activity” for example “calories burned during the activity” (¶ 0015) disclosing the activity was identified through a comparison of “fingerprints” then the “calories burned during the activity” are computed thereby disclosing “calculate a caloric expenditure for the activity based on the comparison” as “calories burned during the activity” would not be able to be calculated unless the activity has been identified through a “comparison”);
	Blackadar does not teach:
	update an exercise profile of the user associated with the wearable device using the caloric expenditure to fill the gap in data.
	Pacione teaches:
	update an exercise profile of the user associated with the wearable device using the caloric expenditure to fill the gap in data (Pacione, fig 9, ¶ 0129-¶ 0132:  Pacione teaches “fig 9 is a block diagram of the update information wizard interface 1090 illustrating the process of data retrieval from the apparatus to update energy expenditure” (¶ 0129) and “If nothing was entered for activities, the system will estimate the user’s energy expenditure using their previously stored data” (¶ 0132) where “If nothing was entered for activities” discloses a “gap in data” and “estimate the user’s energy expenditure using their previously stored data” discloses “using the caloric expenditure to fill the gap in data.”  Fig 20 depicts an armband device (400) (¶ 0212) disclosing a “wearable device”).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified computing a fitness metric as disclosed by Blackadar by including the update of a user’s profile as taught by Pacione to maintain complete record of energy expenditure of an individual in order to provide a system with improved “performance in making accurate statements about the wearer” (Pacione, ¶ 0135).

Regarding claim 2 Blackadar as modified teaches:
	identify that the generated fingerprint does not match a fingerprint of the set of fingerprints (Blackadar, ¶ 0060-¶ 0062:  Blackadar teaches “stored data structures and algorithms may, for example, be used to reprogram and/or expand the functionality of the activity monitor 100 to identify new activities or activities not previously recognized by the activity monitor” (¶ 0061) “activities not previously recognized” discloses “the generated fingerprint does not match a fingerprint of the set of fingerprints”); 
	determine a caloric expenditure corresponding to the generated fingerprint (Blackadar, 
¶ 0060-¶ 0062:  Blackadar teaches “Conversion data may, for example, be used to convert a detected activity into an amount of expended human energy, e.g., calories burned, metabolic equivalents, etc.” (¶ 0062) where the “conversion data” is used to “characterize detected activities” thereby disclosing “determine a caloric expenditure corresponding to the generated fingerprint”): and 
	store, in the database, the generated fingerprint and the corresponding calculated caloric expenditure (Blackadar, ¶ 0060-¶ 0062: Blackadar teaches “the memory may also be used to store information pertinent to a user” including “activity-specific data” (¶ 0060) where “activity-specific data” discloses “the generated fingerprint and the corresponding calculated caloric expenditure”).
	
Regarding claim 3 Blackadar as modified teaches:
	extract features from each sensor of the plurality of sensors included in the set of outputs to generate a fingerprint vector for each sensor of the plurality of sensors over a time period (Blackadar, Eqn. 6, ¶ 0110-¶ 0112:  Blackadar teaches “the feature generator 310 may receive raw data from the accelerometer 133 and data from the preprocessor 305 to produce one or more features to include in a set of characteristic features 312” where “such a set of characteristic features 312 may, for example, comprise a data structure that includes one or more data entries representative of a detected activity” (¶ 0110).  The set of characteristic features, Fn, is made up of an array of Dn values, where Fn is treated as a vector for calculation purposes (¶ 0112); and 	
	merge the fingerprint vector for each sensor to form an aggregate fingerprint vector for the time period (Blackadar, ¶ 0113: Blackadar teaches data from the sensor “may also be compresses and/or filtered by preprocessor 305 or feature generator 310” (¶ 0113) where “compresses and/or filtered discloses “merge.”  Data from the sensor “may be streamed to preprocessor at a rate of P samples per second per axis” (¶ 0113) disclosing “the time period”); and 
	generate the fingerprint using the aggregate fingerprint vector (Blackadar, ¶ 0117:  Blackadar teaches “The inference engine 320 may, for example, be configured to receive processed data, and in some cases raw data, and further process the received data to identify an activity sensed by the accelerometer” disclosing “generate the fingerprint using the aggregate fingerprint vector”).  

Regarding claim 5 Blackadar as modified does not teach: 
	receive a context associated with the activity; and 
	adjust the caloric expenditure based on the context.  
	Pacione teaches:
	receive a context associated with the activity; and 
	adjust the caloric expenditure based on the context (Pacione, ¶ 201-¶ 0203:  Pacione teaches “A person’s activity may also vary depending on a daily or weekly schedule, the time of the year, or degree of progress toward preset goals.  The energy expenditure estimate can therefore be adjusted accordingly”  where “A person’s activity may also vary depending on a daily or weekly schedule, the time of the year, or degree of progress toward preset goals” 
(¶ 0202),  discloses “receive a context associated with the activity” and “The energy expenditure estimate can therefore be adjusted accordingly” discloses “adjust the caloric expenditure based on the context”).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified computing a fitness metric as disclosed by Blackadar by including adjusting the caloric expenditure of an activity as taught by Pacione to maintain and update the record of energy expenditure of an individual in order to provide a system with improved “performance in making accurate statements about the wearer” (Pacione, ¶ 0135).

Regarding claim 6 Blackadar as modified teaches: 
	obtain user attributes from the exercise profile of the user; and adjust the caloric expenditure using the user attributes (Blackadar ¶ 0138:  Blackadar teaches “The energy expenditure may, for example, be determined from a look-up table of metabolic equivalents (METs) for the activity” and “In some embodiments, look-up tables for METs may be user-specific, e.g., specific to a user’s sex, weight, and height” (¶ 0138) where “a user’s sex, weight, and height” reads on  “user attributes” and “energy expenditure” reads on “caloric expenditure.”  Therefore Blackadar discloses “obtain user attributes from the exercise profile of the user; and adjust the caloric expenditure using the user attributes”).    

Regarding claim 7 Blackadar as modified teaches: 
	receive a set of data from a smart exercise device; and 
	adjust the caloric expenditure using the set of data (Blackadar, fig 9, ¶ 0172, ¶ 0233:  Blackadar teaches “A versatile sensor (that may comprise an intelligent activity monitor) may communicate with and receive exercise-related data from each piece of intelligent equipment and used by a subject wearing the versatile sensor” (¶ 0233) disclosing receiving “a set of data from a smart exercise device” where the “versatile sensor 952 may comprise an intelligent activity monitor that calculates a caloric burn rate” (¶ 0172), disclosing “adjust the caloric expenditure using the set of data”).


Regarding claim 8 Blackadar as modified teaches:
	provide a training mode graphical user interface on a mobile device (Blackadar, Fig 1I, ¶ 0073:  Blackadar teaches a display screen 192 where “Each touch-sensitive quadrant may be configured to scroll or toggle to a new displayed value or function upon touch” disclosing “training mode graphical user interface on a mobile device”); 
	obtain an indication, via the training mode graphical user interface, that an activity has commenced (Blackadar, ¶ 0073:  Blackadar teaches “touching combinations of two quadrants simultaneously may execute predetermined functions such as ‘start’ . . .” (¶ 0073) disclosing “obtain an indication, via the training mode graphical user interface, that an activity has commenced”);
	receive a set of outputs from at least one sensor in a wearable device (Blackadar, fig 1A, fig 1C, fig 7, ¶ 0020, ¶ 0022, ¶ 0009:  Fig 1A depicts an “intelligent activity monitor 100” as a “wearable device.”  Fig 1C depicts the internal circuitry 102 of the intelligent activity monitor 100 which includes an accelerometer 130, a microprocessor or microcontroller 110, memory 120, and a transceiver 140” (¶ 0052) thereby disclosing  “receive a set of outputs from at least one sensor in a wearable device”); 
	generate a training fingerprint for the set of outputs (Blackadar, fig 3A,  ¶ 0088-¶ 0089:  Blackadar teaches “the data stream 133 of acceleration values may be provided to both a feature generator 310 and a preprocessor 305” the preprocessor preprocesses the data and produces a stream of data that is provided to the feature generator (¶ 0088) where “the feature generator 310 may process the received data stream 133 of acceleration values, supplemental data, and the stream of acceleration derivative values 307 to produce one or more characteristic features 312 that may be provided to an inference engine 320”(¶ 0089) and “The characteristic features may, for example, be used by the inference engine 320 to identify a type of activity sensed by the accelerometer 130 from among a plurality of types of activities” (¶ 0089).  The “characteristic features” are used to identify an activity thereby disclosing a “fingerprint.”  The “fingerprint” is used by the “inference engine 320 to identify a type of activity” disclosing “generate a training fingerprint for the set of outputs”);  , and 
	store the training fingerprint in the database (Blackadar, fig 1C, ¶ 0052:  Blackadar teaches “The microcontroller may be configured to receive and process acceleration data from the accelerometer 130, to read and write data to memory 120, and to send and receive data from transceiver 140” (¶ 0052) disclosing “store the training fingerprint in the database” where “memory” reads on “database.”).  

Regarding Independent claim 9 Blackadar teaches:
	At least one non-transitory machine readable medium (Blackadar, ¶ 0247-¶ 0248)
including instructions for tracking caloric expenditure using sensor driven fingerprints (Blackadar, fig 3A, 3B, ¶ 0042-¶ 0043:  The specification states “The term fingerprint as used herein may refer to a unique pattern derived from one or more sensor inputs” (¶ 0013) as sensors would be associated with different activities, the term “fingerprint” will be understood to mean an identification of the activity.  Blackadar teaches “a small, low-power, electronic intelligent activity monitor that may be attached to a user, and that may, for example, be configured to detect and identify a specific activity type from among a plurality of different activity types”
(¶  0042) including “fitness monitoring and evaluation, health and medical applications” (¶ 0043) which includes “calories burned” (¶ 0062) disclosing “instructions for tracking caloric expenditure using sensor driven fingerprints”),
	that, when executed by at least one processor, cause the at least one processor to perform operations to (Blackadar, fig 1C,  ¶ 0011, ¶ 0052:  Fig 1C depicts a microprocessor or microcontroller 110 and a memory 120):
	Blackadar does not teach:
	determine a gap in data collected from a wearable device of a user;
	Pacione teaches:
	determine a gap in data collected from a wearable device of a user (Pacione, fig 9, 
¶ 0132:  Pacione teaches “if the user selects the unable to upload armband data option 1095a or the forgot to wear armband option 1095b, the user may elect the estimate energy expenditure option 1100” and “the system may observe patterns of activity based upon time of day, day of the week and the like and suggest an activity with high probability for the particular missing time period”(¶ 0132) where “armband” discloses “a wearable device of a user” and “the particular missing time period” discloses “a gap in data”);
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified computing a fitness metric as disclosed by Blackadar by including the existence of missing data as taught by Pacione to determine a more complete record of energy expenditure of an individual in order to provide a system with improved “performance in making accurate statements about the wearer” (Pacione, ¶ 0135).
	Blackadar teaches:  
	obtain a set of outputs from a plurality of sensors external to the wearable device (Blackadar, ¶ 0233:  Blackadar teaches “A versatile sensor (that may comprise an intelligent activity monitor) may communicate with and receive exercise-related data from each piece of intelligent equipment used by a subject wearing the versatile sensor” (¶ 0233) disclosing obtaining data “from a plurality of sensors external to the wearable device” as “When receiving data from additional sensors, an intelligent activity monitor may be functioning as a versatile sensor” (¶ 0059) where the “intelligent activity monitor” is depicted in fig 1 as a wearable device (fig 1, element 100));
 	generate a fingerprint using the set of outputs, the fingerprint corresponding to an activity observed by the plurality of sensors, wherein the generated fingerprint is a computer interpretable identifier (Blackadar, fig 3A,  ¶ 0088-¶ 0089:  Blackadar teaches “the data stream 133 of acceleration values may be provided to both a feature generator 310 and a preprocessor 305” the preprocessor preprocesses the data and produces a stream of data that is provided to the feature generator (¶ 0088) where “the feature generator 310 may process the received data stream 133 of acceleration values, supplemental data, and the stream of acceleration derivative values 307 to produce one or more characteristic features 312 that may be provided to an inference engine 320”(¶ 0089) and “The characteristic features may, for example, be used by the inference engine 320 to identify a type of activity sensed by the accelerometer 130 from among a plurality of types of activities” (¶ 0089).  The “characteristic features” are used to identify an activity thereby disclosing a “fingerprint.”  The “fingerprint” is used by the “inference engine 320 to identify a type of activity” disclosing “the generated fingerprint is a computer interpretable identifier”);  	
 
	compare the generated fingerprint to a set of fingerprints stored in a database, each fingerprint of the set of fingerprints corresponding to a respective caloric expenditure, wherein the comparison includes interpreting, via the at least one processor, the generated fingerprint and the set of fingerprints (Blackadar, ¶ 0015:  Blackadar teaches the “processor may be configured to process data received from the accelerometer so as to identify, from among a plurality of different activities, an activity performed by the subject” (¶ 0015) where “identify, from among a plurality of different activities” discloses “compare the generated fingerprint to a set of finger prints stored in a database” and “identify, from among a plurality of different activities, an activity performed by the subject” discloses “interpreting, . . . the generated fingerprint and the set of fingerprints.”  Blackadar also teaches “The processor may be further configured to compute at least one metric representative of the identified activity” for example “calories burned during the activity”(¶ 0015) disclosing “each fingerprint of the set of fingerprints corresponding to a respective caloric expenditure” as “calories burned during the activity” would not be able to be calculated unless “each fingerprint of the set of fingerprints corresponding to a respective caloric expenditure”):
	calculate a caloric expenditure for the activity based on the comparison (Blackadar, 
¶ 0015:  Blackadar teaches the “processor may be configured to process data received from the accelerometer so as to identify, from among a plurality of different activities, an activity performed by the subject”(¶ 0015) and “The processor may be further configured to compute at least one metric representative of the identified activity” for example “calories burned during the activity” (¶ 0015) disclosing the activity was identified through a comparison of “fingerprints” then the “calories burned during the activity” are computed thereby disclosing “calculate a caloric expenditure for the activity based on the comparison” as “calories burned during the activity” would not be able to be calculated unless the activity has been identified through a “comparison”); and 
	Blackadar does not teach:
	update an exercise profile of the user associated with the wearable device using the caloric expenditure to fill the gap in data.
	Pacione teaches:
	update an exercise profile of the user associated with the wearable device using the caloric expenditure to fill the gap in data (Pacione, fig 9, ¶ 0129-¶ 0132:  Pacione teaches “fig 9 is a block diagram of the update information wizard interface 1090 illustrating the process of data retrieval from the apparatus to update energy expenditure” (¶ 0129) and “If nothing was entered for activities, the system will estimate the user’s energy expenditure using their previously stored data” (¶ 0132) where “If nothing was entered for activities” discloses a “gap in data” and “estimate the user’s energy expenditure using their previously stored data” discloses “using the caloric expenditure to fill the gap in data.”  Fig 20 depicts an armband device (400) (¶ 0212) disclosing a “wearable device”).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified computing a fitness metric as disclosed by Blackadar by including the update of a user’s profile as taught by Pacione to maintain complete record of energy expenditure of an individual in order to provide a system with improved “performance in making accurate statements about the wearer” (Pacione, ¶ 0135).

Regarding claim 10:
	Claim 10 recites analogous limitations to claim 2 above and is rejected on the same premise.  With regard to the “at least one machine readable medium” Blackadar teaches “at least one machine readable medium” (Blackadar, ¶ 0247-¶ 0248).

Regarding claim 11:
	Claim 11 recites analogous limitations to claim 3 above and is rejected on the same premise.  With regard to the “at least one machine readable medium” Blackadar teaches “at least one machine readable medium” (Blackadar, ¶ 0247-¶ 0248).

Regarding claim 13:
	Claim 10 recites analogous limitations to claim 2 above and is rejected on the same premise.  With regard to the “at least one machine readable medium” Blackadar teaches “at least one machine readable medium” (Blackadar, ¶ 0247-¶ 0248).

Regarding claim 14:
	Claim 14 recites analogous limitations to claim 6 above and is rejected on the same premise.  With regard to the “at least one machine readable medium” Blackadar teaches “at least one machine readable medium” (Blackadar, ¶ 0247-¶ 0248).

Regarding claim 15:
	Claim 15 recites analogous limitations to claim 7 above and is rejected on the same premise.  With regard to the “at least one machine readable medium” Blackadar teaches “at least one machine readable medium” (Blackadar, ¶ 0247-¶ 0248).

Regarding claim 16:
	Claim 16 recites analogous limitations to claim 8 above and is rejected on the same premise.  With regard to the “at least one machine readable medium” Blackadar teaches “at least one machine readable medium” (Blackadar, ¶ 0247-¶ 0248).

Regarding Independent claim 17 Blackadar teaches:
	A method for tracking caloric expenditure using sensor driven fingerprints (Blackadar, fig 3A, 3B, ¶ 0042-¶ 0043:  The specification states “The term fingerprint as used herein may refer to a unique pattern derived from one or more sensor inputs” (¶ 0013) as different sensors would be associated with different activities, the term “fingerprint” will be understood to mean an identification of the activity.  Blackadar teaches “a small, low-power, electronic intelligent activity monitor that may be attached to a user, and that may, for example, be configured to detect and identify a specific activity type from among a plurality of different activity types” ¶  0042) including “fitness monitoring and evaluation, health and medical applications” (¶ 0043) which includes “calories burned” (¶ 0062) disclosing “A system for tracking caloric expenditure using sensor driven fingerprints”), the method comprising: 
	Blackadar does not teach:
	determining a gap in data collected from a wearable device of a user;
	Pacione teaches:
	determining a gap in data collected from a wearable device of a user (Pacione, fig 9, 
¶ 0132:  Pacione teaches “if the user selects the unable to upload armband data option 1095a or the forgot to wear armband option 1095b, the user may elect the estimate energy expenditure option 1100” and “the system may observe patterns of activity based upon time of day, day of the week and the like and suggest an activity with high probability for the particular missing time period”(¶ 0132) where “armband” discloses “a wearable device of a user” and “the particular missing time period” discloses “a gap in data”);
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified computing a fitness metric as disclosed by Blackadar by including the existence of missing data as taught by Pacione to determine a more complete record of energy expenditure of an individual in order to provide a system with improved “performance in making accurate statements about the wearer” (Pacione, ¶ 0135).
	Blackadar teaches:
	obtaining a set of outputs from a plurality of sensors external to the wearable device (Blackadar, ¶ 0233:  Blackadar teaches “A versatile sensor (that may comprise an intelligent activity monitor) may communicate with and receive exercise-related data from each piece of intelligent equipment used by a subject wearing the versatile sensor” (¶ 0233) disclosing obtaining data “from a plurality of sensors external to the wearable device” and “When receiving data from additional sensors, an intelligent activity monitor may be functioning as a versatile sensor” (¶ 0059) where the “intelligent activity monitor” is depicted in fig 1 as a wearable device (fig 1, element 100)); 	
	generating, using at least one processor, a fingerprint using the set of outputs, the fingerprint corresponding to an activity observed by the plurality of sensors, wherein the generated fingerprint is a computer interpretable identifier (Blackadar, fig 3A,  ¶ 0088-¶ 0089:  Blackadar teaches “the data stream 133 of acceleration values may be provided to both a feature generator 310 and a preprocessor 305” the preprocessor preprocesses the data and produces a stream of data that is provided to the feature generator (¶ 0088) where “the feature generator 310 may process the received data stream 133 of acceleration values, supplemental data, and the stream of acceleration derivative values 307 to produce one or more characteristic features 312 that may be provided to an inference engine 320”(¶ 0089) and “The characteristic features may, for example, be used by the inference engine 320 to identify a type of activity sensed by the accelerometer 130 from among a plurality of types of activities” (¶ 0089).  The “characteristic features” are used to identify an activity thereby disclosing a “fingerprint.”  The “fingerprint” is used by the “inference engine 320 to identify a type of activity” disclosing “the generated fingerprint is a computer interpretable identifier”);  	
	comparing, using at least one processor, the generated fingerprint to a set of fingerprints stored in a database, each fingerprint of the set of fingerprints corresponding to a respective caloric expenditure, wherein the comparison includes interpreting, via at least one processor, the generated fingerprint and the set of fingerprints (Blackadar, ¶ 0015:  Blackadar teaches the “processor may be configured to process data received from the accelerometer so as to identify, from among a plurality of different activities, an activity performed by the subject” (¶ 0015) where “identify, from among a plurality of different activities” discloses “comparing the generated fingerprint to a set of finger prints stored in a database” and “identify, from among a plurality of different activities, an activity performed by the subject” discloses “interpreting, . . . the generated fingerprint and the set of fingerprints.”  Blackadar also teaches “The processor may be further configured to compute at least one metric representative of the identified activity” for example “calories burned during the activity”(¶ 0015) disclosing “each fingerprint of the set of fingerprints corresponding to a respective caloric expenditure” as “calories burned during the activity” would not be able to be calculated unless “each fingerprint of the set of fingerprints corresponding to a respective caloric expenditure”); 
	calculating, using at least one processor, a caloric expenditure for the activity based on the comparing (Blackadar, ¶ 0015:  Blackadar teaches the “processor may be configured to process data received from the accelerometer so as to identify, from among a plurality of different activities, an activity performed by the subject”(¶ 0015) and “The processor may be further configured to compute at least one metric representative of the identified activity” for example “calories burned during the activity” (¶ 0015) disclosing the activity was identified through a comparison of “fingerprints” then the “calories burned during the activity” are computed thereby disclosing “calculating a caloric expenditure for the activity based on the comparing” as “calories burned during the activity” would not be able to be calculated unless the activity has been identified through “comparing”); and 
	Blackadar does not teach:
	updating an exercise profile of the user associated with the wearable device using the caloric expenditure to fill the gap in data.
	Pacione teaches:
	updating an exercise profile of the user associated with the wearable device using the caloric expenditure to fill the gap in data (Pacione, fig 9, ¶ 0129-¶ 0132:  Pacione teaches “fig 9 is a block diagram of the update information wizard interface 1090 illustrating the process of data retrieval from the apparatus to update energy expenditure” (¶ 0129) and “If nothing was entered for activities, the system will estimate the user’s energy expenditure using their previously stored data” (¶ 0132) where “If nothing was entered for activities” discloses a “gap in data” and “estimate the user’s energy expenditure using their previously stored data” discloses “using the caloric expenditure to fill the gap in data.”  Fig 20 depicts an armband device (400) (¶ 0212) disclosing a “wearable device”).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified computing a fitness metric as disclosed by Blackadar by including the update of a user’s profile as taught by Pacione to maintain complete record of energy expenditure of an individual in order to provide a system with improved “performance in making accurate statements about the wearer” (Pacione, ¶ 0135).

Regarding claim 18:
	Claim 18 recites analogous limitations to claim 2 above and is rejected on the same premise.  

Regarding claim 19:
	Claim 19 recites analogous limitations to claim 3 above and is rejected on the same premise.  

Regarding claim 21:
	Claim 21 recites analogous limitations to claim 5 above and is rejected on the same premise.  

Regarding claim 22:
	Claim 22 recites analogous limitations to claim 6 above and is rejected on the same premise.  

Regarding claim 23:
	Claim 23 recites analogous limitations to claim 7 above and is rejected on the same premise.  

Regarding claim 24:
	Claim 24 recites analogous limitations to claim 8 above and is rejected on the same premise.  

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blackadar as modified by Pacione as applied to claims 3, 11, and 19 respectively above, and further in view of Xie et al., U.S. Pat. No 8,718,672 B2.

Regarding claim 4 Blackadar as modified does not teach:
	use pattern matching to find a similarity between a first feature extracted from a first sensor of the plurality of sensors and a second feature extracted from a second sensor of the plurality of sensors.  
	Xie teaches:
	use pattern matching to find a similarity between a first feature extracted from a first sensor of the plurality of sensors and a second feature extracted from a second sensor of the plurality of sensors (Xie, fig 2, fig 5, col 2 line 21-33, col 8 L 66-67- col 9 L1-3:  Xie teaches “a portable computing device may integrate sensors to record sensor data pertaining to the user or in proximity to the user” thereby teaches collecting data from more than one sensor.  Xie also teaches “an algorithm analyzes features of the collected sensor data to infer activities of the user 108” (col 9 line 1-3) where “algorithm analyzes features” discloses “pattern matching” and “Fig 5 is a pictorial diagram of examples of inferred activities based on features of the collected sensor data” (col 12 .line 4-5) disclosing “a similarity between a first feature extracted from a first sensor of the plurality of sensors and a second feature extracted from a second sensor of the plurality of sensors” as “inferred activities” result from similarities.      
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified computing a fitness metric as disclosed by Blackadar by including pattern matching to find similarities in features of the activities as disclosed by Xie for the benefit of determining a status of the user based at least in part on multiple inferred activities (Xie, Col 1 L52-53).
 
Regarding claim 12:
	Claim 12 recites analogous limitations to claim 4 above and is rejected on the same premise.  With regard to the “at least one machine readable medium” Blackadar teaches “at least one machine readable medium” (Blackadar, ¶ 0247-¶ 0248).

Regarding claim 20:
	Claim 20 recites analogous limitations to claim 4 above and is rejected on the same premise.  

Response to Arguments
Applicant’s arguments (remarks) filed 10/12/2020 have been fully considered.

Regarding Specifications Objections page 11 of Applicant’s remarks, based on Applicant’s arguments and changes made to the specification, the objection has been withdrawn.

Regarding Claim Objections page 11 of Applicant’s remarks, based on Applicant’s arguments and changes made to the claim, the objection has been withdrawn.  Examiner notes there are new claim objections due to the amendments.

Regarding The Rejection of Claims Under § 101 page 11-13 of Applicant’s remarks, after consultation, consideration, and changes made to the claims, the § 101 rejection has been withdrawn.  Examiner notes claims 10-16 are rejected under § 101.  

  Regarding The Rejection of Claims Under § 103 page 13-14 of Applicant’s remarks, Examiner finds Applicant’s arguments persuasive with regard to the amendments.  New grounds for rejection are presented above necessitated by the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stivoric et al., U.S. Pub 2004/0152957 A1, teaches an apparatus for tracking caloric consumption and caloric expenditure data that includes a sensor device and an I/O device in communication with the sensor device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2865                                                                                                                                                                                                        
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        10/5/2022